Citation Nr: 0914663	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
shrapnel wound to left forearm.

2.  Entitlement to service connection for nosebleeds 
secondary to hypertension, agent orange or diabetes mellitus.

3.  Entitlement to service connection for leg condition due 
to shrapnel injury.

4.  Entitlement to service connection for nerve condition of 
the left side of the body.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied a compensable 
rating for residuals of a shrapnel wounds to the left 
forearm, and denied service connection for a nerve condition 
of the left side, a leg condition and nose bleeds.

In the March 2009 informal hearing presentation, the 
Veteran's representative filed claims for arthritis of the 
right shoulder, arthritis of the right knee, strain of the 
lumbar spine, and cervical spine strain.  These claims are 
referred to the originating agency for appropriate action.  
The representative also claims that the Veteran's left 
shoulder injury should be service connected.  This issue has 
not been adjudicated by the originating agency and therefore 
is referred for appropriate action.


FINDINGS OF FACT

1.  The Veteran's residuals of a shrapnel wound were not 
productive of an area exceeding 144 square inches or more, 
was not painful on examination, and 
did not affect limitation of motion. 

2.  Nose bleeds are not related to a disease or injury in 
service or to a service-connected disability.  

3.  A scar on the Veteran's left leg is related to a shrapnel 
injury he sustained during service.

4.  The Veteran's nerve condition is related to his service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
shrapnel wound have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5305-5307, 7801, 7802, 
7804, 7805 (2008).

2.  Nose bleeds were not incurred in active duty or due to a 
service connected disability.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  A scar on the left leg was incurred in active duty. 38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  A nerve condition  disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 has been recently amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23353 (Apr. 30, 2008) (effective for claims pending on 
or after May 30, 2008).

The Veteran was sent a VCAA notice letter in August 2003.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via a letter sent in August 2003.  He did not 
receive VCAA notice on the fourth or fifth Dingess elements 
until May 2007.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  The August 2003 
VCAA letter was sent prior to the RO's initial decision, but 
there was a timing deficiency with regard to the May 2007 
notice letter.  This timing deficiency was cured, however, by 
readjudication of the claims in a October 2007 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 499 
F.3d 1317, 1323-4 (Fed. Cir. 2007).  

Notice for Increased Rating Claim

With regard to the Veteran's claim for increased ratings for 
residuals of shrapnel wound to the left forearm, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0 percent to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The August 2003 letter told the Veteran that to substantiate 
his claims he should submit evidence showing that the 
disabilities had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

In addition, the Veteran has been specifically notified by 
the May 2007 Dingess notification letter that evidence 
demonstrating the effect his disabilities have had on his 
employment would aid in substantiating his claim.   

The Veteran has not received notification that evidence 
showing the effect of his disabilities on his daily life 
would aid in substantiating his claims.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flores, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The notice defect does not constitute prejudicial error in 
this case because the Veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life specifically by his statements to 
several VA examiners.   

The issue currently before the Board is entitlement to a 
compensable rating for residuals of a shrapnel injury to the 
Veteran's left forearm.  Some of the relevant rating criteria 
require specific limitation of motion.  The Veteran was not 
provided this information in a VCAA notice letter.  He was 
informed of the rating criteria in the statement of the case.  
A statement of the case cannot provide VCAA compliant notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran should, however, have been able to glean from the 
notice what was needed to substantiate his claim.  He had 
months and years after receiving this information in which to 
submit evidence, advance arguments, and offer testimony.  He 
thus, had a meaningful opportunity to participate in the 
adjudication of his claim after receiving actual notice.  

Additionally, the VCAA letters provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the Veteran could submit or ask VA to assist in 
obtaining.

The May 2007 letter provided notice should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes.  The Veteran was 
accordingly made aware of the requirements for increased 
evaluations pursuant to Vazquez-Flores.

Duty to Assist

In developing his claims, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, VA examinations were provided in May 2004, April 
2005, and August 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence that has not 
been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Increased Rating Claim

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).



Analysis

Although the claim for an increased rating for residuals of a 
shrapnel wound is not an initial ratings claim, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran claims to have tingling in his wrist due to 
residuals of a shrapnel wound to his left forearm.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Under the DC 7801, scars, other than of the head, face or 
neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas 
exceeding 6 square inches (39 sq. cm.). A 20 percent rating 
is warranted when the area or areas exceeds 12 square inches 
(77 sq. cm.). A 30 percent rating requires an area or areas 
exceeding 72 square inches (465 sq. cm.); while a 40 percent 
rating requires an area or areas exceeding 144 square inches 
(929 sq. cm.). Note (1): scars in widely separated areas, as 
on two or more extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part. 

Under DC 7802, a 10 percent rating is warranted for scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion, with an area or areas of 144 
square inches (929 square centimeters) or greater. This is 
the maximum rating for this code. Note (1): scars in widely 
separated areas, as on two or more extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part. Note (2): A superficial scar is one not associated 
with underlying soft tissue damage. 

Under DC 7803, a 10 percent rating is warranted for unstable 
superficial scars. This is the maximum rating for this code. 
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage. 

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination. Ten 
percent is the maximum rating for this code. Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10 percent 
evaluation will be assigned to a scar on the tip of the 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation. 

Under DC 7805, scars may also be rated based on limitation of 
function of affected part.

Diagnostic Code 5305 pertains to impairment of MG V, 
supination and flexion of the elbow and Diagnostic Code 5306 
pertains to impairment of MG VI, which includes extension of 
the elbow.  Both Diagnostic Codes provide a noncompensable 
evaluation for "slight" muscle disability of either the 
dominant or non-dominant side of the body.  A 10 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side.  A 20 percent 
evaluation is warranted for "moderately severe" muscle 
disability of the non-dominant side.  A 30 percent is 
assigned for "moderately severe" muscle disability of the 
dominant side or "severe" muscle disability of the non- 
dominant side.  A 40 percent rating is provided for a 
"severe" muscle disability of the dominant side.  See 38 
C.F.R. § 4.73, Diagnostic Codes 5305, 5306.

DC 5307 pertains to injuries of Muscle Group VII. Muscle 
Group VII encompasses the muscles arising from the internal 
condyle of the humerus.  The functions of these muscles 
include flexion of the wrist and fingers.  Under this 
diagnostic code, a 10 percent rating is warranted if 
impairment of this muscle group is moderate; a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe; and a 30 percent rating is warranted if it 
is severe.  38 C.F.R. § 4.73, DC 5307 (2008).

In May 2004, the Veteran was afforded a VA examination for 
diabetes mellitus.  During the examination, the Veteran 
reported that he had shrapnel removed from his left forearm.  
He also reported that the scar had been asymptomatic.  The 
Veteran stated occasional spasms of his hand when he grips 
things, but otherwise his arm is entirely asymptomatic and 
the scar causes no functional or cosmetic deficit.  Upon 
examination, the scars were hardly visible and were skin 
colored without involvement of subcutaneous tissues.  The 
scar measures two inches on the palmar surface of the left 
forearm with no evidence of functional impairment.  The 
examiner opined that the scars on the forearm and behind the 
Veteran's ear involve only 100th of the exposed area and 
perhaps 1000th of the total skin areas.  

In April 2005, the Veteran was afforded a VA examination for 
his forearm scar.  Upon examination, the scar measured two 
inches.  There was no limitation of motion of the elbow or 
wrist.  The examiner noted limitation of the left shoulder, 
with arthritis.  

The Veteran was also afforded a VA muscle examination in 
April 2005.  Upon examination, there was normal range of 
motion of the wrist and elbow.  The examiner noted that there 
was limitation of motion of the left shoulder.  The Veteran's 
muscle groups were not penetrated according to the place of 
the scars.  There was no adhesion, tendon damage, bone, 
joint, or nerve damage.  Muscle strength was normal, and 
there was no loss of muscle function.  An X-ray report of the 
left forearm showed foreign bodies of the soft tissue.

In April 2005, the Veteran was afforded a peripheral nerve 
examination.  The examiner noted that reflexes at the biceps, 
triceps, and brachioradialis were feeble but present in the 
upper extremities.  The examiner diagnosed the Veteran with a 
left wrist and elbow gunshot wound with mild upper extremity 
reflex loss but normal bulk, strength, sensation plus 
graceful gait.  The examiner also diagnosed the Veteran with 
diabetes mellitus for 35 years with slight decrease in upper 
extremity reflexes from a mild peripheral neuropathy with 
normal gait, bulk and sensation.  The examiner explained in 
an addendum that mild upper extremity decrease in reflexes is 
symmetric and most likely from the side effects of diabetes 
mellitus and unrelated to the earlier gunshot wound.  

During the August 2007 VA examination, the Veteran reported 
numbness and tingling in upper extremities.  Upon examination 
of his scar, the examiner noted a 4.5 centimeter scar on the 
ulnar side of the forearm.  There was no adherence to 
underlying tissue.  Texture was atrophic and slightly shiny.  
There was no skin breakdown, elevation or depression.  It was 
superficial.  It was not deep and there was no inflammation, 
edema, or keloid.  The scar was lighter brown when compared 
to other areas.  There was no limitation of motion or 
function due to the scar.  The Veteran had several scars 
grouped together on the arm that were 0.2 to 0.3 centimeters 
in length.  They were not painful, adhering to the 
underlining tissue and the texture was atrophic.  There was 
no skin breakdown, elevation or depression, inflammation, 
edema, or keloid.  The scar were superficial and not deep.  
The examiner opined that it was less likely than not that the 
numbness and tingling and weakness experienced by the Veteran 
are related to shrapnel injury of the left forearm.

The Veteran's residuals of a shrapnel wound does not warrant 
a compensable rating.  The Veteran's scar of his forearm is 
not described as deep, does not exhibit limitation of motion, 
and does not cover an area exceeding 6 square inches, 
therefore, a compensable rating is not warranted under DC 
7801.  The superficial scar did not measure an area of 144 
square inches and therefore does not warrant a compensable 
rating under DC 7802.  It is not unstable, and thus, does not 
warrant a compensable rating under DC 7803.  It has not been 
described as painful on examination and does not warrant a 
compensable rating under DC 7804.  Also, the evidence shows 
normal range of motion for the wrist and elbow.  Finally, 
there is no loss of muscle function , therefore, a 
compensable rating is not warranted under DC 5305, DC 5306, 
or DC 5307.  In addition, the August 2007 examiner opined 
that it was less likely than not that the numbness, tingling 
and weakness experiences by the Veteran are related to 
shrapnel injury of the left forearm.  Based on the foregoing, 
the Veteran's residuals of a scar of the left forearm does 
not warrant a compensable rating under any of the possible 
diagnostic codes during the appeal period.

Service connection Claims

Legal Criteria

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Secondary Service Connection

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2007).  


Agent Orange

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during such period of service.  38 
U.S.C.A. § 1116(a); 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

For veteran's exposed to herbicides, the following diseases 
shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, shall have become manifest to a degree of 10 
percent or more within one year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Where the evidence does not warrant presumptive service 
connection, an appellant can establish service connection 
with proof of direct causation.  Stefl v. Nicholson, No. 04-
2192 (U.S. Vet. App. Mar. 27, 2007); see Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Nose Bleeds

The Veteran claims that his occasional nose bleeds are due to 
his diabetes mellitus, hypertension or agent orange exposure.

The Veteran's service treatment records are negative for 
evidence of nose bleeds during service.  Also, the earliest 
instance that the Veteran reports having nose bleeds is in 
February 2003, which is over thirty years since service.  
Furthermore, there is no competent medical opinion linking 
the Veteran's current nose bleeds to his military service.  
For these reasons, the Veteran's nose bleeds are not related 
to the Veteran's service on a direct basis.

There is also no competent medical evidence linking the 
Veteran's nose bleeds to diabetes mellitus or to his 
hypertension. 

The evidence of a nexus between the Veteran's nose bleeds and 
his diabetes mellitus or hypertension is limited to the 
Veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the Veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence seems to show that the Veteran's nose bleeds are 
due to congestion.
In September 2004, the Veteran's Claritin prescription was 
renewed due to the Veteran's complaints of sinus problems and 
some blood stained mucus drainage.  In September 2005, the 
Veteran reported having some nose bleeds.  The Veteran was 
given saline nasal spray for nasal congestion.  In an August 
2007 examination, the Veteran reported having nose bleeds in 
the morning but noted that he was unsure of the cause.  The 
Veteran did not know what his blood pressure was at the time 
of the nose bleeds.  The examiner opined there were no 
definite complications of hypertension.  The August 2007 
examiner also did not list nose bleeds as a complication of 
the Veteran's diabetes mellitus.  

It is important to note that the Veteran's hypertension is 
not service connected.  Therefore, even if the Veteran's nose 
bleeds were related to hypertension, the nose bleeds would 
not be secondary to a service-connected disability.  The 
Veteran's representative seems to suggest that the issue of 
whether hypertension is related to the Veteran's service or 
to a service-connected disease should be readjudicated.  The 
issue of entitlement of service connection for hypertension 
has not been appealed and therefore is not before the Board 
at this time.  

As to the Veteran's claim that his nose bleeds are related to 
agent orange exposure, nose bleeds are not a disease 
3.309(e).  Furthermore, there is no evidence besides the 
Veteran's own statements that his nose bleeds are due to 
agent orange exposure.  As noted above, the Veteran's 
statements are not competent evidence of the alleged nexus 
since laypersons, such as the Veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the above, the Board finds the preponderance of 
the probative evidence shows that the nose bleeds are not 
related to the Veteran's service or to a service-connected 
disability.  In reaching this decision the Board considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the Veteran's claim, however, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Leg Condition

The Veteran claims that he has weakness in his legs due to 
shrapnel injuries.  The Veteran is a combat Veteran.  Where, 
a veteran engaged in combat, satisfactory lay evidence that 
an injury or disease was incurred in service will be accepted 
as sufficient proof of service connection where such evidence 
is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002). 
Competent evidence of a current disability and of a nexus 
between service and a current disability is still required.  
Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 
Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  The Veteran's statement that he had a shrapnel 
injury to his left leg in service will be accepted as 
sufficient proof that the injury incurred in service.  

An April 2005 scar examination noted that the Veteran had a 5 
1/2 inch pock-type scar in mid tibia area.  Furthermore, the 
April 2005 examiner opined that the scar was due to a shell 
fragment wound.  Since there is evidence of an injury in 
service, evidence of a current disability (a scar) as well as 
a nexus opinion linking the Veteran's scar to service, the 
Board finds that the left leg scar is related to the 
Veteran's service. 

It is unclear whether the Veteran's current left knee 
disability is also related to the Veteran's shrapnel injury.  
A March 2004 X-ray report shows left knee degenerative 
changes without fracture or dislocation.  Also, a May 2004 VA 
outpatient treatment record notes that when the Veteran 
reported knee pain, he was diagnosed with bilateral 
degenerative joint disease of his knees.  

A competent nexus opinion linking the Veteran's current left 
knee disability with his shrapnel injury during service, is 
absent from the file.  In April 2005, the Veteran was 
afforded a muscle examination.  The examiner found that the 
Veteran had arthritis in both knees.  The examiner stated 
that as to whether the knee arthritis was caused by the 
Veteran's activities, such as running or falling or instead 
due to shell fragments damaging the knees would have to be 
considered speculation since the Veteran was unconscious at 
the time of the injury.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Futhermore, an April 2005 X-ray report 
stated that there were no shell fragments in the left knee.
  
It should be noted that the Veteran's service treatment 
records show that when the Veteran was treated for left knee 
pain in service, the Veteran reported that he had injured his 
left knee, before service, in 1966 while playing football.  
Although not conclusive, this evidence weighs against the 
claim that his left knee disability is due to shrapnel 
injury.

Since there is no competent medical opinion linking the 
Veteran's left knee disability to a shrapnel injury in 
service, the preponderance of the evidence is against the 
Veteran's claim, and entitlement to service connection for a 
left knee disability due to a shrapnel injury is not 
warranted.   

Nerve Condition

The Veteran claims that he has a nerve condition on the left 
side of the body where he experiences a burning sensation.  
The Veteran believes that it is due to agent orange exposure, 
diabetes mellitus, or due to residuals of shrapnel injury to 
his left forearm. 

In April 2003, the Veteran reported burning on his left side 
but no numbness or tingling.  In April 2005, the Veteran was 
afforded a peripheral nerve examination.  The examiner noted 
that reflexes at the biceps, triceps, and brachioradialis 
were feeble but present in the upper extremities.  The 
examiner diagnosed the Veteran with left wrist and elbow 
gunshot wound with mild upper extremity reflex loss but 
normal bulk, strength, sensation plus graceful gait.  The 
examiner also diagnosed the Veteran with diabetes mellitus 
for 35 years with slight decrease in upper extremity reflexes 
from a mild peripheral neuropathy with normal gait, bulk and 
sensation.  

The examiner explained in an addendum that mild upper 
extremity decrease in reflexes is symmetric and most likely 
from the side effects of diabetes mellitus.  These effects 
are unrelated to the earlier gunshot wound.  

In March 2005, an X-ray report showed degenerative arthritis 
of the left knee but it did not show any shrapnel.  
 
During the August 2007 VA examination, the Veteran reported 
numbness and tingling that was felt more on the left side 
when he was using tools.  The Veteran denied pain in legs.  
He reported weakness in his legs.  The examiner stated that 
he had no neuralgia, neuritis, or paralysis.  Upon 
examination, there was tingling at wrist with tapping 
(Tinel's sign).  No peripheral nerves were affected on 
sensorimotor exam.  The examiner stated that there was no 
peripheral neuropathy found on exam to explain the Veteran's 
neurologic symptoms.  There was also no evidence of carpal 
tunnel syndrome found on examination.  (borderline Tinel's 
sign and negative Phalen's sign)

During the August 2007 VA examination, the Veteran reported 
numbness and tingling in upper extremities.  Upon examination 
of his scar, the examiner noted a 4.5 centimeter scar on the 
ulnar side of the forearm.  There was no adherence to 
underlying tissue.  Texture was atrophic and slightly shiny.  
There was no skin breakdown, elevation or depression.  It was 
superficial.  It was not deep and there was no inflammation, 
edema, or keloid.  The scar was lighter brown when compared 
to other areas.  There was no limitation of motion or 
function due to the scar.  The Veteran had several scars 
grouped together on the arm that were 0.2 to 0.3 centimeters 
in length.  They were not painful, adhering to the 
underlining tissue and the texture was atrophic.  There was 
no skin breakdown, elevation or depression, inflammation, 
edema, or keloid.  The scar were superficial and not deep.  
The examiner opined that it was less likely than not that the 
numbness and tingling and weakness experiences by the Veteran 
are related to shrapnel injury of the left forearm.

The Veteran is competent to report symptoms he experiences, 
including numbness, tingling or a burning sensation.  But the 
Veteran's statements are not competent evidence of the 
alleged nexus since laypersons, such as the Veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the August 2007 examiner found no peripheral 
neuropathy upon examination to explain the Veteran's 
neurologic symptoms, the April 2003 examiner found mild upper 
extremity decrease in reflexes, but opined that the decrease 
in reflexes was symmetric and most likely from the side 
effects of diabetes mellitus.  The August 2007 examiner does 
not contradict this opinion when she opined that it was less 
likely than not that the numbness and tingling and weakness 
experiences by the Veteran are related to shrapnel injury of 
the left forearm.

Although the two examiners differ in whether the Veteran has 
a current nerve disability, in the Board's opinion, the 
evidence supportive of the claim is at least in equipoise 
with that against the claim. Accordingly, the Veteran is 
entitled to service connection for nerve condition as 
secondary to the Veteran's service-connected diabetes 
mellitus.  

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to a compensable disability rating for the 
residuals of a shrapnel wound of the left forearm is denied.

Entitlement to service connection for nose bleeds due to 
diabetes mellitus, hypertension or agent orange is denied.

Entitlement to service connection for a scar of the left leg 
due to a shrapnel wound is granted.

Entitlement to service connection for nerve condition on the 
left side of the body is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


